Citation Nr: 1809509	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty from February 1989 to March 1993.  He also had a period of service with the Army Reserve from June to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in St. Paul, Minnesota currently has jurisdiction over the Veteran's claim.


FINDINGS OF FACT

1.  The claim for a psychiatric disorder was original denied in May 2005; since that time, claims have been denied in December 2006 and December 2008 as new and material evidence had not been submitted.  He did not appeal any of those decisions and they all became final.  The December 2008 rating decision is the last final denial.

2.  In June 2010, the Veteran again submitted a claim for a psychiatric disorder, claimed as paranoid schizophrenia.  The claim was denied in January 2012, which forms the basis of this appeal.  

3.  Evidence received since the January 2012 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2012 rating decision that denied service connection for a psychiatric disorder, to include paranoid schizophrenia, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia, has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, the claim for a psychiatric disorder was original denied in May 2005.  Subsequently, the Veteran filed claims in August 2006 and July 2008.  Those claims were denied in December 2006 and December 2008, respectively, on the basis that new and material evidence had not been submitted.  The December 2008 rating decision is the last final denial on the claim.  In June 2010, he filed the current claim on appeal, which was denied in a January 2012 rating decision.

At the time of the December 2008 rating decision, the evidence of record included VA treatment records from November 2006 through December 2008, a VA examination from September 2008, prior rating decisions from December 2006 and May 2005, and a lay statement from the Veteran dated July 2008.  He did not perfect an appeal and the decisions became final.

Evidence submitted since the December 2008 rating decision included the Veteran's service treatment and military personnel records, a January 2012 VA Memorandum regarding unsuccessful efforts to verify his alleged in-service stressors, an August 2011 supplemental statement from the Veteran, a December 2010 request to reopen a previously denied claim, and VA treatment records from January 2001 to January 2012.

None of these records support reopening the claim.  The service treatment records and military personnel records have previously been considered in the past denials.  The January 2012 memorandum addressed an unappealed PTSD claim.  The statements from the Veteran consistent of assertions that have already been considered.  The VA treatment records show on-going psychiatric treatment but do not establish a relationship with active duty.

In March 2012, the Veteran submitted a statement purporting to reopen his claim but it was already on appeal.  Additional evidence was submitted including a March 2012 statement from a private physician regarding the date of diagnosis and initiation of the Veteran's treatment for schizophrenia, and private treatment records from December 1998 to October 2007.

The March 2012 physician statement indicated that the Veteran was diagnosed with schizophrenia in 2001 and had been receiving ongoing treatment since that time.  During the initial intake, the physician contends that the Veteran reported an onset of symptoms in 1994 and receipt of treatment in 1997; however, this was based only on the Veteran's statements and not from the physician's review of the evidence.

The private treatment records, revealed that the Veteran was hospitalized for chronic paranoid schizophrenia in December 1998.  In-patient treatment notes stated that the Veteran reported intrusive memories, auditory hallucinations, and indicated that his hallucinations began in 1991 while stationed in Germany.  He also reported suffering a severe episode of depression while on leave in 1992 or 1993.  A family history of mental health conditions includes the Veteran's older brother who reportedly suffers from manic depression and another brother who reportedly committed suicide by hanging when the Veteran was 16 years old. These statements are identical to the Veteran's assertions all along and are not new for purposes of reopening the claim.

The service treatment records are negative for complaints of symptoms, treatment, or a diagnosis of any mental health conditions in service and are duplicative of evidence already considered in previous denials.

Therefore, while some of the evidence is new since the December 2008 rating decision, it is not material as it does not address the critical inquiry of whether the Veteran's psychiatric disorder is related to service.  Much of the new evidence merely confirms known facts and does not reveal any indication of an in-service incident, illness or injury.  Similarly, it does not provide a basis for concluding that the Veteran's psychiatric disorder is related to service.  

In sum, to the extent that the evidence is duplicative of evidence already considered, it does not support the application to reopen.  To the extent that the evidence is new, it does not relate to an unestablished fact necessary to support the claim nor does it raise a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has not been submitted sufficient to reopen the previously denied claim, and the appeal is denied.


ORDER

New and material evidence having not been received, the application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


